           Case 1:20-cv-07743-CM Document 4 Filed 09/29/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHARLES HOWARD,
                                Plaintiff,
                                                                    20-CV-7743 (CM)
                   -against-
                                                                  TRANSFER ORDER
E. VEDDER, et al.,
                                Defendants.

COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff, currently incarcerated at Great Meadow Correctional Facility, brings this pro se

action under 42 U.S.C. § 1983, alleging that Defendants violated his rights at Great Meadow. For

the following reasons, this action is transferred to the United States District Court for the

Northern District of New York.

        Under 28 U.S.C. § 1391(b), a civil action may be brought in “(1) a judicial district in

which any defendant resides, if all defendants are residents of the State in which the district is

located; (2) a judicial district in which a substantial part of the events or omissions giving rise to

the claim occurred, or a substantial part of property that is the subject of the action is situated; or

(3) if there is no district in which an action may otherwise be brought as provided in this section,

any judicial district in which any defendant is subject to the court’s personal jurisdiction with

respect to such action.” Under § 1391(c), a “natural person” resides in the district where the

person is domiciled, and an “entity with the capacity to sue and be sued” resides in any judicial

district where it is subject to personal jurisdiction with respect to the civil action in question. See

28 U.S.C. § 1391(c)(1), (2).

        Plaintiff alleges that Defendants violated his rights at Great Meadow, which is located in

Washington County. Because Plaintiff does not allege that any defendant resides in this district or
            Case 1:20-cv-07743-CM Document 4 Filed 09/29/20 Page 2 of 2




that a substantial part of the events or omissions giving rise to his claim arose in this district,

venue is not proper in this Court under § 1391(b)(1), (2). Plaintiff’s claims arose in Washington

County, which is in the Northern District of New York. See 28 U.S.C. § 112. Accordingly, venue

lies in the Northern District of New York, 28 U.S.C. § 1391(b)(2), and this action is transferred

to the United States District Court for the Northern District of New York, 28 U.S.C. § 1406(a).

                                           CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Clerk of Court is further directed to transfer this action to the United States

District Court for the Northern District of New York. Whether Plaintiff should be permitted to

proceed further without prepayment of fees is a determination to be made by the transferee court.

A summons shall not issue from this Court. This order closes this case.

         The Clerk of Court is directed to terminate all motions.

         The Court certifies, pursuant to 28 U.S.C § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     September 29, 2020
           New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge




                                                   2
